the opinion of the Court was delivered by
Green, J.:
We-think the learned court below was in error in .the construction of the release given by the plaintiff. The cause of action was the damage done by flooding the plaintiff’s land with water discharged through several drains under the bed of the defendant’s road. The water, which accumulated over a widely spread surface above the road, was formerly discharged through a single artificial channel or culvert upon the plaintiff’s land. This was from the time the road was built, in 1861, and the plaintiff complained frequently of the injury, until 1876, when his claim for damages was settled and a sum of one hundred dollars was paid him and a formal release executed. It was. contended for the defendant that this release was a bar to the present claim, as it included future as well as past damages. The release was given in 1876, and in 1878 the defendant opened several additional small drains under the road bed, so that thereafter water was discharged through all the drains, instead of through the one which was in existence when the release was given. It was contended by the plaintiff, -and held by the court below, that the release operated only upon the claim for damage done by the flow through the culvert, and therefore the plaintiff might recover for flowing water through the other drains. If the words of the release had been confined to the injury done by the water which flowed through the culvert, this contention and ruling would have been correct. But the language of the release is, as it seems to us, much broader than this. The instrument recites that the plaintiff held a claim for damages for discharging water from an extensive water-shed on the west side of the railroad, through a culvert under the road, and that it was agreed between him and the company that he should be paid one hundred dollars in *165full satisfaction for all damages which the plaintiff had sustained, or might thereafter sustain', for or by reason of the overflow of his lands “from the cause aforementioned.” Then follow the clauses of the release discharging the defendant from all claim for damages for, or by reason of, the overflow “from the cause aforementioned,” either at any time before or after the date of the release, and concluding thus : “This release to operate a’s a full and complete satisfaction and discharge for all damages that have been heretofore sustained, or that may at any time hereafter be sustained, under any circumstances, from the cause aforementioned, or for or by reason of any other matter, cause, or thing touching or concerning the same.” It is contended that the words “ from the cause aforementioned,” limit the injury covered by the release to that which was occasioned by means of the culvert. There is plausibility in the argument, growing out of the collocation and incorrect use of the words in the earlier portion of the reciting clause of the release. In describing the claim for damages, the paper states it as being ‘ ‘ for and by reason of the overflow of my said lands caused by a culvert under the said Tyrone and Clearfield railroad,” &c., &c. It is certainly not the culvert that caused the plaintiff’s injury, but the flowing of water upon his land, and this flooding is the gravamen or immediate and direct occasion of the damage suffered by the plaintiff, as indeed appears by the remainder of the reciting clause. When, therefore, the words “the cause aforementioned” are repeated in the subsequent parts of the release, we must refer them to the substance of the injury complained of, rather than to the mere channel or vehicle through which the injury was inflicted. Thus read, the instrument means that the damage done to the plaintiff’s land by casting upon it the water gathered from the water-shed above the railroad was liquidated and discharged, both for the past and the future, by the release in question. This view is confirmed by the words “under any circumstances,” which appear in the concluding or releasing clause. They can only have significance by reading them as covering the flooding of the plaintiff’s land by discharging upon it the water from above the railroad in any manner, under any circumstances. If they are to be limited to a flooding through the culvert, they have no meaning which affects the operation of the instrument as a release. It would read precisely the same if they were omitted. If there were any doubt as to the true meaning of the paper, it would be resolved *166against the plaintiff, on the principle that the words of a deed or grant, in cases of doubt, are to be construed most strongly against the grantor, but we think there is no doubt about it, and that the legal and necessary interpretation of the instrument is as we have stated it. These being our views of the case, the third and fourth assignments of error are sustained, and on them
The judgment is reversed
Trunkey, Steerett, and Clark, JJ., dissent.